DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

Response to Amendment
The amendment filed 11/22/2021 has been entered.  Claims 1-3, 7-8, 10-13 and 21-24 have been amended; claims 5-6 and 15-16 have been canceled (claims 17-20 were canceled in a previous amendment); and no new claims have been added.  Claims 1-4, 7-14 and 21-24 remain pending in the application.  Upon further consideration and based on Applicant’s Remarks on page 6 of 9 of the response filed on 11/22/2021, the 35 U.S.C. 112(a) rejections of claims 1-4, 7-14 and 21-24 are withdrawn. 

Response to Arguments
Applicant’s arguments with respect to allowability of claims 1-4, 7-14 and 21-24 over the CATT reference have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant’s amendments to independent claims 1, 8 and 11.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 has been placed in the record and considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4, 11-12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wallentin et al. (US PG Pub 2020/0008134 A1, hereinafter “Wallentin”).
	Regarding claim 1, Wallentin teaches an access control method, comprising: acquiring, by a User Equipment (UE), an access category for an uplink access request ([0078] . . . If this is not the case, like, e.g., prior to an initial communication, when the UE, e.g., may be fresh-out-of-the-store, performing (initial) attach or have moved to another area with other rules, there must also be an access category specified for the very initial access {reads on uplink access request}. This can for example be hardcoded, e.g., on the UE's subscriber identity Module (SIM/USIM) {reads on the UE acquiring an access category}) triggered by an Access Stratum (AS) entity of the UE ([0079] . . . At step 702, the UE receives or experiences an event, or trigger, to perform an access request. This trigger may be received or experienced from an application in the UE or from a signaling protocol entity such as RRC {interpreted as uplink access request triggered by an Access Stratum (AS) entity of the UE because RRC signaling protocol entity is an AS layer entity as opposed a NAS entity which performs functions involving communications between the UE and a Core Network entity}), the access category is self-determined by the AS entity ([0078]  . . . there must also be an access category specified for the very initial access. This can for example be hardcoded, e.g., on the UE's subscriber identity Module (SIM/USIM) stated in the specification, or it can be broadcast as part of the access category information from the access node (106) {interpreted as the AS entity within the UE determines the access category because it is hard coded in its SIM.  The determination is necessarily performed by an AS entity because the NAS entity performs functions involving communications between the UE and Core Network, not functions such as retrieving access category information stored in a SIM of the UE}); and initiating, by the UE, the uplink access according to the access category information (FIG. 7 step 722; [0081]).

	Regarding claim 2, Wallentin teaches wherein initiating, by the UE, uplink access request according to the access category comprises: performing, by the UE according to the access category, an access barring operation to perform the uplink access (FIG. 7 steps 706, 718; ¶¶ [0079], [0081]).

	Regarding claim 4, Wallentin teaches wherein the access barring operation comprises at least one of the following operations: Access Category Prohibited (ACB) (¶ [0007]), Extended Access Prohibited (EAB) (¶ [0010]), Reverse Service Specific Access Control (SSAC) (¶ [0008]), or Application Specific Congestion Control for Data Communication (ACDC) (¶ [0012]).

	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a User Equipment (UE) (FIG. 2 UE 102), comprising: a processor (¶ [0043]); and a memory for storing instructions executable by the processor (¶ [0048]).

	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 2.
	
	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 13 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wallentin, in view of Lindheimer et al. (US PG Pub A1, hereinafter “Lindheimer”).
	Regarding claim 3, Wallentin teaches wherein initiating, by the UE, the uplink access request according to the access category comprises: performing, by the UE according to the access category, an access barring operation to initiate the uplink access request (FIG. 7 steps 706, 718; ¶¶ [0079], [0081]).
	Wallentin does not teach transmitting, by the UE, the access category to a base station.  
	In analogous art, Lindheimer teaches transmitting, by the UE, the access category to a base station (¶ [0043] discloses that access category indication is forwarded to the network in a msg3 by the UE; ¶ [0046] discloses that access category is included in the RRC Connection request message (i.e. msg3) sent from the UE to the access node).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallentin to include the UE transmitting the access category to the access node as taught by Lindheimer.  One would have been motivated to do so because the same parameter, access category, can be used to control access barring and also can be included in the RRC Connection request message sent from the UE to the access node. Because the same information is used both for access barring and as the cause for establishment, this ensures a consistent control of excess mobile originating traffic during e.g. system overload, thereby minimizing excess signaling which increases system throughput.  (Lindheimer ¶ [0046])

	Regarding claim 7, Wallentin does not teach wherein the access category information comprises: a call type, or both the call type and a Radio Resource Control (RRC) establishment cause.
	In analogous art Lindheimer teaches wherein the access category information comprises: a call type, or both the call type and a Radio Resource Control (RRC) establishment cause (¶ [0045] . . . access category is replacing both establishment cause and call type as indications from higher layers in the UE and act as both input to barring checks in the UE as well as establishment causes in situations when transmitting an access request has been approved according to barring {interpreted as access category comprises the information of both establishment cause and call type}; see also ¶¶ [0074], [0075]; ¶ [0022] discloses that msg3 (which is a RRC connection request message in a random access procedure) indicates an establishment cause.  Thus the establishment cause is a RRC establishment cause).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallentin such that the access category includes information covering both call type and RRC establishment cause as taught by Lindheimer.  One would have been motivated to do so because the same parameter, access 

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 7.

	Regarding claim 22, Wallentin does not teach wherein the access category is transmitted in a Radio Resource Control (RRC) connection establishment request.
	In analogous art, Lindheimer teaches wherein the access category is transmitted in a Radio Resource Control (RRC) connection establishment request (¶ [0046]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wallentin and Lindheimer such that the access category information is transmitted in a Radio Resource Control (RRC) connection establishment request as further taught by Lindheimer.  One would have been motivated to do so because the same parameter, access category, can be used to control access barring and also can be included in the RRC Connection request message sent from the UE to the access node.  Because the same information is used both for access barring and as the cause for establishment, this ensures a consistent control of excess mobile originating traffic during e.g. system overload, thereby minimizing excess signaling which increases system throughput.  (Lindheimer ¶ [0046])

	Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 22.

	Regarding claim 24, Wallentin does not explicitly teach wherein the performing, by the UE according to the access category, an access barring operation to perform the uplink access comprises: performing, by the UE according to the access category and an access class of the UE, an access barring operation to perform the uplink access request.
	In analogous art, Lindheimer teaches wherein the performing, by the UE according to the access category, an access barring operation to perform the uplink access comprises: performing, by the UE according to the access category and an access class of the UE, an access barring operation to perform the uplink access request (FIG. 4 step 402, 403, ¶¶ [0097], [0099] . . . lower layers in the UE will perform a barring check for the determined access category. This step will include, based upon the system information read . . . ; ¶ [0006] discloses that system information broadcasted by the network may include barred access classes and if the UE belongs to a barred class it will not send an access request.  Thus, the barring operation for the uplink access request is performed according to the access category and access class of the UE).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallentin such that the UE performs an access barring operation according to the access category and an access class of the UE as taught by Lindheimer.  One would have been motivated to do so in order to enable the network to control access of multiple types of devices with minimal signaling, thereby reducing network load which maximizes system throughput. (Lindheimer ¶ [0007])

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lindheimer, in view of Wallentin.
	Regarding claim 8, Lindheimer teaches an access control method, comprising: receiving, by a base station, an access category transmitted by a User Equipment (UE) (FIG. 4 step 405, ¶ [0101]), the access category being transmitted after the UE performs an uplink access request (FIG. 4 step 405, ¶ [0101]) triggered by an Access Stratum (AS) entity of the UE according to the access category (¶¶ [0099] - [0101] discloses that lower layers of the UE (i.e. AS layers) perform a barring check for the determined access category to determine if an access request is allowed.  If not allowed, the UE lower layers/AS layers report this to the UE higher layers (i.e. NAS); otherwise, if access is allowed, the UE (i.e. lower layers/AS layer) initiates the access request by transmission of msg1 (which is done at the AS layer of the UE)); and performing, by the base station according to the access category, access control for the UE (¶ [0103] discloses that the UE continues with the access process and sends either a msg5 (i.e. RRC connection setup complete msg of FIG. 1) or access is rejected by the access node.  Thus, the base station performs access control for the UE according to the access category information; see also FIG. 6 steps 603 – 606; ¶¶ [0114] – [0115]).
	Lindheimer does not explicitly teach that the access category is self-determined by the AS entity.
	In analogous art, Wallentin teaches that the access category is self-determined by the AS entity ([0078]  . . . there must also be an access category specified for the very initial access. This can for example be hardcoded, e.g., on the UE's subscriber identity Module (SIM/USIM) stated in the specification, or it can be broadcast as part of the access category information from the access node (106) {interpreted as the AS entity within the UE determines the access category because it is hard coded in its SIM.  The determination is necessarily performed by an AS entity because the NAS entity performs functions involving communications 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lindheimer such that the first access category is self-determined by an AS entity of the UE as taught by Wallentin.  One would have been motivated to do so in order to enable an AS layer of the UE to utilize an access category stored in the UE to attempt a connection to the network when the UE has not connected to the network for a first time or when the UE has moved to an area with other rules for connection, thereby minimizing latency in the UE accessing a network for communications.  (Wallentin ¶ [0078])

	Regarding claim 9, the combination of Lindheimer and Wallentin, specifically Lindheimer, teaches wherein the access barring operation comprises at least one of the following operations: Access Category Prohibited (ACB) (¶¶ [0006], [0007]), Extended Access Prohibited (EAB)(¶¶ [0006], [0010]), Reverse Service Specific Access Control (SSAC) (¶¶ [0006], [0008]), or Application Specific Congestion Control for Data Communication (ACDC) (¶¶ [0006], [0012], [0071]).

	Regarding claim 10, the combination of Lindheimer and Wallentin, specifically Lindheimer, teaches wherein the access category comprises: a call type, or the call type and a Radio Resource Control (RRC) establishment cause (¶ [0045] . . . access category is replacing both establishment cause and call type as indications from higher layers in the UE and act as both input to barring checks in the UE as well as establishment causes in situations when transmitting an access request has been approved according to barring {interpreted as access category comprises the information of both establishment cause and call type}; see also ¶¶ [0074], [0075]; ¶ [0022] discloses that msg3 (which is a RRC connection request message in a 
	
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2019/0253953 A1 (Jia et al.) – discloses access barring method, apparatus and communication system; 
US PG Pub 2014/0153463 A1 (Park et al.) – discloses methods and arrangements for channel access in wireless networks; and 
US PG Pub 2019/0380086 A1 (Lee et al.) – discloses that either the RRC layer of the UE or a NAS layer of the UE determines an access category and initiates the access procedure for the particular category.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413